 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAYMOND LEE GOINS,                               No. 2:18-cv-0034 TLN CKD P
12                       Plaintiff,
13            v.                                       ORDER
14    A. DIMACULANGAN, et al.,
15                       Defendants.
16

17           Plaintiff’s oppositions or statements of non-opposition to two pending motions for

18   summary judgment are due June 10, 2021. Plaintiff requests more time to obtain additional

19   documents. Good cause appearing, plaintiff’s request for additional time will be granted.

20   Plaintiff is reminded, however, that discovery closed in this action on March 16, 2021.

21   Therefore, defendants are not required to provide further responses to any requests for discovery.

22           Accordingly, IT IS HEREBY ORDERED that:

23           1. Plaintiff’s request for an extension of time (ECF No. 114) is granted.

24           2. Plaintiff’s oppositions or statements of non-opposition to the two pending motions for

25   summary judgment are due July 12, 2021. Absent extraordinary circumstances, no further

26   extensions will be granted.

27   /////

28   /////
 1             3. Plaintiff’s failure to comply with this order will result in a recommendation that this
 2   action be dismissed without prejudice.
 3   Dated: May 25, 2021
                                                        _____________________________________
 4
                                                        CAROLYN K. DELANEY
 5                                                      UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     goin0034.msjext
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
